Citation Nr: 1712754	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial evaluation higher than 20 percent for service-connected left foot plantar fasciitis, heel spur, and pes planus.

3.  Entitlement to an initial rating higher than 10 percent for service-connected degenerative arthritis of the left hip with thigh impairment and pain.  

4.  Entitlement to an initial compensable rating for service-connected degenerative arthritis of the left hip with limitation of flexion.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from October 1988 to October 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2012, the Veteran testified at a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the electronic claims folder.  

In January 2013, the Board remanded this matter for further evidentiary development.  In a September 2016 decision, the RO granted entitlement to an initial evaluation of 20 percent for left foot plantar fasciitis with heel spur and pes planus; an initial evaluation of 10 percent for degenerative arthritis of the left hip with thigh impairment and pain; and a separate initial noncompensable rating for degenerative arthritis of the left hip with limitation of flexion.  As higher ratings remain throughout the appeal period, those issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1998).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains all documents prior to March 2013, as well as three relevant 2014 VA examinations.  Further, the increased rating claims regarding the service-connected left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  
FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by hearing acuity no worse than Level III.

2.  The Veteran's left hear hearing loss is manifested by hearing acuity no worse than Level II.

3.  The Veteran's service-connected left foot plantar fasciitis, heel spurs and pes planus  is characterized by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and symptoms not improved by orthotics.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an initial rating higher than 20 percent for left foot plantar fasciitis, heel spur, and planus are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5276-5284 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the underlying ratings assigned for the grant of service connection for bilateral hearing loss and left foot plantar fasciitis with heel spur and pes planus.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his increased rating claims decided herein.   

The Veteran was afforded VA audiology evaluations in June 2008, October 2014, and May 2016.  The Veteran was afforded VA foot condition examinations in May 2008, September 2014, and May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2014 and 2016 VA audiology evaluations and foot condition examinations are adequate to decide the case as they were predicated on an in-person examination during which testimony was elicited from the Veteran as well as review of the claims file, and contain findings necessary to rate the disabilities in question.  The 2008 VA audiologist failed to elicit testimony regarding the functional impairment of the Veteran's hearing loss, and the 2008 VA foot examiner did not include all findings necessary to rate the disability.  However, those deficiencies were cured in later VA examinations that did contain such findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the Board's prior remand directives.  This case was remanded by the Board in January 2013 with instructions to provide the Veteran with new VA examinations to assess the current severity of his bilateral hearing loss and left foot plantar fasciitis and heel spurs, to associate any relevant, outstanding records with the claims file, and to issue a Supplemental Statement of the Case (SSOC) addressing all evidence not previously addressed.  A review of the record shows that such development has been accomplished.  The Veteran was afforded review VA examinations in October 2014 and May 2016.  Additional VA treatment records were associated with the claims file, and the RO then issued a SSOC addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided with an opportunity to testify at a hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and focused the hearing on the elements necessary to substantiate the claims.  Also, subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  There has been no allegation to the contrary. The Board will proceed to address the merits of the claim.

Increased Rating: Bilateral Hearing Loss

The Veteran seeks entitlement to an initial compensable rating for service connected bilateral hearing loss disability.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2016).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).
Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2016).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist determines the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2016).

The Board assesses the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran. Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value. When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the veteran's favor. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was afforded a VA audiology evaluation in June 2008, prior to discharge.  At that time, air conduction audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
10
5
25
40
20
Left Ear
20
10
40
65
34

Speech recognition ability was measured at 96 percent bilaterally.

At the 2012 Board hearing, the Veteran testified that since he was last examined he had been given hearing aids.  He stated that he constantly had to ask people to repeat themselves.

The Veteran was afforded another VA audiology evaluation in October 2014.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability resulted in difficulty understanding customer's voices, trouble hearing over the phone, and trouble hearing his spouse.  Martinak, 21 Vet. App. 447.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
30
20
45
55
38
Left Ear
30
25
50
70
44

Speech recognition ability was measured at 100 percent in the right ear and 96 percent in the left ear.  

The Veteran was afforded a VA audiology evaluation in May 2016.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability resulted in difficulty hearing in the presence of background noise, and difficulty understanding conversation.  Martinak, 21 Vet. App. 447.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
45
40
55
55
49
Left Ear
40
35
55
65
49

Speech recognition ability was measured at 76 percent in the right ear and 84 percent in the left ear.  

A review of the record shows that at worst the puretone threshold average for the Veteran's right ear measured 49, and at worst for the left ear measured 49.  The Veteran's lowest speech discrimination scores were 76 percent in the right ear and 84 percent in the left ear.  Under Table VI of 38 C.F.R. 4.85, at worst the right ear received a Level III rating, and at worst the left ear received a Level II rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produces a noncompensable (0 percent) rating.  Under the Rating Schedule, therefore, the criteria for a compensable schedular rating have not been met with respect to any of these audiometric findings because under Table VII, the combinations of the levels of the two ears do not warrant a compensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiology evaluations show that the alternative table is not applicable.  As the Veteran's bilateral hearing loss has not warranted a compensable rating for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2016).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Thun, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the evidence does not show that the Veteran's bilateral hearing loss disability is exceptional or unusual to require an extraschedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz , and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz  range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The Board further notes that the VA audiology evaluation addresses the functional effects of the Veteran's hearing loss by noting the Veteran's bilateral hearing loss disability interfered with his ability to understand conversations in person and on the phone, including customers.  See Martinak, 21 Vet. App. at 455.  However, there is nothing in the record to indicate that there has been marked interference with employment as a result.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

Increased Rating:  Left Foot Plantar Fasciitis with Heel Spur and Pes Planus

The Veteran seeks an initial rating higher than 20 percent for service-connected left foot plantar fasciitis with heel spur and pes planus.  At the outset, the Board notes that the January 2009 rating decision on appeal also granted service-connection for a left ankle sprain that is rated as 10 percent disabling due to moderate limitation of motion under DC 5271; and for left foot hallux valgus rated as noncompensable under DC 5280.  The Veteran only appealed the evaluation assigned for his left foot plantar fasciitis with heel spur.  In the September 2016 rating decision, the RO combined the Veteran's left foot plantar fasciitis with heel spur and pes planus for rating purposes and assigned a 20 percent evaluation for symptoms attributable solely to those diagnoses.  As the Veteran limited his appeal to the issue of an increased evaluation for left heel plantar fasciitis with heel spur, which has now been combined for rating purposes with left foot pes planus, the Board will limit the analysis to those diagnoses.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).

The Veteran's left foot plantar fasciitis with heel spur and pes planus is now rated at 20 percent under 38 C.F.R. 4.71a, DC 5276 (2016).  That DC provides for a 20 percent evaluation for unilateral severe flatfoot, characterized by objective evidence of marked deformity (pronation, abduction), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A maximum 30 percent evaluation is warranted for unilateral pronounced flatfoot, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Other potentially applicable diagnostic codes include DC 5284 for foot injuries.  That DC provides for a 20 percent evaluation for moderately severe foot injury, and a 30 percent evaluation for severe foot injury.  

The Veteran underwent a VA general evaluation in May 2008 prior to separation from the Navy.  Regarding bilateral pes planus and bilateral plantar fasciitis, the Veteran reported crushing, aching, and sharp pain he rated 7 out of 10, with pain on standing or walking.  On musculoskeletal examination, the Veteran's gait was normal.  There was no evidence of abnormal weight bearing in the feet.  There was tenderness bilaterally at the soles of the feet, and tenderness at the soles of the feet with palpation.  The examiner noted flatfeet with slight valgus and fore and midfoot malalignment bilaterally that was able to be manipulated bilaterally.  There was no evidence of claw feet, hammertoes, or Morton's metatarsalgia.  There was hallux valgus with slight degree of angulation bilaterally.  There was no resection of metatarsal heads or hallux rigidus.  The Veteran reported pain and swelling on standing or walking, but no limitation regarding standing or walking.  The Veteran did require the use of shoe inserts that he reported were not helpful in alleviating his symptoms.  The examiner diagnosed bilateral pes planus, bilateral heel spurs, bilateral plantar fasciitis, and bilateral hallux valgus.  

In an October 2008 Navy Medical Center (NMC) Portsmouth record, it was reported that a plantar fasciitis test elicited pain in the heel.  There was tenderness on palpation of the medial longitudinal arch.  The Veteran was observed limping.  The Veteran reported above the heel and foot stiffness that was worse during the first hour after rising, with pain worse on the first step in the morning.  The Veteran received an injection in his left foot, and instructed to wear a CAM boot and limit running and jumping.

A November 2008 NMC Portsmouth record notes that the Veteran had excessive pronation of both feet and decreased pain in the heel and ankle of the left foot after a recent injection.  On examination of the left foot, a plantar fasciitis test elicited no pain, and there was no tenderness of palpation of the medial longitudinal arch.  A January 2009 NMC Portsmouth record notes that the Veteran had continued left heel and ankle pain.  There was no tenderness to palpation of the posterior aspect of the heel, although a plantar fasciitis test elicited pain in the heel and there was objective evidence of tenderness upon range of motion of the left ankle joint.

In an April 2009 VA treatment record, it was reported that the Veteran wore a boot for his left heel bone spur for 16 weeks, and had 2 steroid injections in the left calcaneus.  He reported his feet symptoms flared on the weekends.  At an April 2009 NMC Portsmouth appointment, the Veteran reported that he had ongoing left foot pain, with pain at the medial aspect of his ankle region.  It was further reported that the Veteran's foot had been immobilized in a boot, but that had failed to provide relief.  Upon standing and weight bearing, the left foot had markedly flexed talus with a break in the talo-first metatarsal line.  There was also moderate joint space narrowing at the talonavicular ankle joint and abducted forefoot.  The diagnosis was osteoarthritis of the ankle/foot, and acquired deformity of the foot, identified as flat foot and club foot.

A June 2009 Urgent Care record notes that the Veteran had been playing basketball and started to have plantar inflammation and pain.  On examination there was localized tenderness of the distal calcaneus and plantar surfaces.  

At a September 2009 and September 2011 podiatry appointments, the Veteran presented with complaints of left anterior ankle joint pain and pain along the medial calcaneal tubercle.  His orthotics were worn down.  On examination there was tenderness to palpation of the medial calcaneal tubercle and anterior ankle.  There was no effusion or instability.  The Veteran had not responded to previous steroid injections into the ankle or heel, and that his orthotics were worn down.

At the July 2012 hearing the Veteran reported that he had intense pain in the heel area of his foot.  He reported being treated with medication and orthotics.  At a September 2012 appointment, the Veteran reported left foot pain in all weight bearing activities. On examination there was no swelling, and the Veteran was given replacement orthotics.

At a March 2013 VA podiatry consultation, the Veteran presented with bilateral bunions and flat feet, and reported that prior orthotics had been helpful.  Orthopedic examination showed focal pain in the medial calcaneal tubercle and bilateral hallux abducto valgus.  In a May 2013 podiatry clinic note, it was reported the Veteran had only marginal improvement after wearing orthotics, ankle braces were diagnosed.

In June 2014 the Veteran presenting to Patient First again that month with complaints of ankle pain following twisting it, and was diagnosed with an ankle sprain.  He was given crutches.  The Veteran presented three days later saying that the pain and swelling had worsened. In a June 2014 VA primary care note, it was reported that the Veteran had a flare-up of chronic foot pain.  On examination, there was no swelling of the bilateral ankles and the left foot had a callus and wart at lateral aspect.

In an August 2014 private podiatry record, MRI testing was negative for a posterior tibial tear, and the Veteran noted some improvement in pain since being immobilized in his Cam walker.  He was transitioned into one airlift ankle support.  Later that month, physical therapy was recommended to increase range of motion and decrease pain due to diagnoses of plantar fasciitis and posterior tibial tendon dysfunction.  

In a September 2014 private podiatry record, it was noted that the Veteran continued to have chronic left foot posterior tibial tendonitis with plantar fasciitis.  On examination there was mild tenderness to palpation on the left posterior tibial tendon and deltoid ligaments.  Ankle and subtalar joint range of motion were limited.  On weight bearing, the Veteran demonstrated severely collapsed pes planovalgus foot type with too many toes sign and resting calcaneal eversion.  There was diffuse midfoot sag, and severe gastrosoleal equinus with less than 0 degrees of ankle dorsiflexion.  There was pain upon palpation of the left plantar medial calcaneal tubercle with no evidence of gaps or nodules in the plantar fascia.

The Veteran underwent another VA foot examination in September 2014.  The examiner noted current symptoms of pain with prolonged walking or standing, and symptoms unresolved with use of orthotics.  Regarding pes planus of the left foot, the examiner indicated the Veteran had pain on use but not pain on manipulation.  There was no indication of swelling or characteristic callouses.  There was not extreme tenderness of the plantar surfaces.  There was decreased longitudinal arch with weight bearing, but no objective evidence of marked deformity or marked pronation.  The weight bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon, nor marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The Veteran did not have Morton's neuroma or metatarsalgia.  The examiner indicated there were no symptoms due to hallux valgus or hallux rigidus.  The examiner did not complete the section regarding whether there was malunion or nonunion of tarsal or metatarsal bones as it was not indicated.  The examiner then reported that the Veteran had plantar fasciitis recently treated with steroid injection, that was mild and did not chronically compromise weight bearing.  The condition did require custom orthotic inserts.  There was no objective evidence of pain, nor additional functional loss during flare-ups or when the foot was used repeatedly over time.  However, the examiner did note the Veteran subjectively reported pain.

In a June 2015 NMC Portsmouth record, it was reported the Veteran had an inversion injury of his left foot.  The Veteran had current symptoms of pain on weight bearing and swelling.  The Veteran did not have complaints related to the left heel or plantar aspect of the left foot.  The Veteran was assessed as having an acute ankle sprain.  

The Veteran underwent another VA foot examination in May 2016 to assess the current severity of the Veteran's left foot plantar fasciitis with heel spur.  The Veteran reported pain at the sole of the heel and pain just anterior to the heel.  He reported flare ups of symptoms after being on his feet all day, or when he would try to walk barefoot on hard surfaces.  There was pain on physical examination, and pain on weight bearing.  The Veteran reported that due to left foot plantar fasciitis and heel spur symptoms he had difficulty with prolonged standing, walking, and pain with weight bearing.  There was objective evidence of pain on physical examination.  The examiner assessed the Veteran's plantar fasciitis with heel spur as a moderate foot injury that required the use of custom orthotic inserts.  Regarding pes planus, the examiner reported the Veteran had accentuated pain on use of the left foot, pain on manipulation and pain accentuated on manipulation.  There were no characteristic calluses.  The Veteran required the use of orthotic inserts, but those did not relieve his symptoms.  The Veteran had decreased longitudinal arch height on weight bearing.  There was no marked deformity or marked pronation of the left foot, and the weight bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles' tendon.  The Veteran had mild to moderate symptoms due to hallux valgus.  The examiner did not complete the sections on claw foot or malunion or nonunion of tarsal or metatarsal bones as it was not indicated.  The examiner reported the functional impact of the Veteran's left foot plantar fasciitis with heel spur and pes planus was pain in weight bearing, and difficulty with prolonged standing and walking.  

Based on the foregoing, the Board finds that the Veteran's left foot plantar fasciitis with heel spur and pes planus more nearly approximates the 20 percent rating criteria under DC 5276 due to symptoms of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and symptoms not relieved by orthotics.  

Regarding marked deformity, to include pronation or abduction, the November 2008 NMC Portsmouth record reported excessive pronation of the left foot.  The 2008 VA examination noted fore and midfoot malalignment bilaterally correctable with manipulation, and it is unclear what malalignment was due to hallux valgus and what was due to pes planus.  2009 VA treatment records showed markedly flexed talus with a break in the talo-first metatarsal line on weight bearing with diagnoses of flat foot and club foot.  Again, it is unclear what deformity was due to pes planus and what was due to club foot.  2014 VA treatment records noted severely collapsed pes planovalgus foot type with too many toes sign and resting calcaneal eversion.  The 2014 and 2016 VA examiners found that there was no marked deformity or marked pronation due to plantar faciitis with heel spur and pes planus.  Resolving all reasonable doubt in the Veteran's favor, however, the Board finds that the other evidence of record is sufficient to show a degree of marked deformity contemplated by the 20 percent rating criteria.  

Throughout the appeal period, there has been tenderness to palpation of the soles of the feet and heel.  The 2016 VA examiner also noted pain on manipulation and use accentuated.  VA and NMC Portsmouth records show that the Veteran consistently reported pain and swelling on prolonged use.  The Veteran is competent to report these symptoms, and his testimony is credible given its consistency.  Although swelling was not noted upon examination, the Veteran is better suited to notice swelling after prolonged use than a VA examiner during one examination.  Pain and swelling on use are contemplated by the 20 percent rating criteria.  
At some points in the record, the Veteran reported that his symptoms were somewhat improved after wearing orthotics, however at other times the Veteran reported symptoms not relieved by orthotics.  Most recently, the 2016 VA examiner found that the Veteran had symptoms not improved by orthotics.  

The Board acknowledges that the 2014 VA examination showed findings of lesser severity than contemplated by the 20 percent rating criteria, however the findings recorded in that examination report are an outlier when considered in the context of the Veteran's entire medical history.  In this regard, the Board finds that the 2016 VA examiner's findings are more consistent with the other evidence of record, and are therefore afforded more probative weight.

The Board does not find that the Veteran's left foot plantar fasciitis warrants a higher rating.  At no point has the Veteran's left foot plantar fasciitis resulted in extreme tenderness of plantar surfaces of the feet, or marked inward displacement of the tendo-Achilles with severe spasm of the tendo Achilles on manipulation.  Regarding the November 2008 finding of excessive pronation, the Board notes that this is the only point in time where it was noted the Veteran had excessive pronation.  While the Board considers the November 2008 record to support a finding of marked deformity, in light of the other evidence of record indicating the Veteran did not have marked or excessive pronation of the feet, the Board does not find that it supports a finding of marked pronation contemplated by the 30 percent rating criteria for unilateral pes planus.  Further, although there is evidence that the Veteran's symptoms are not relieved by orthotics, the evidence does not show that the unrelieved symptoms are of similar severity to those identified in the 30 percent criteria.  Accordingly, the Board concludes the Veteran's left foot plantar fasciitis with heel spur and pes planus symptoms more nearly approximate the criteria for the 20 percent rating under DC 5276.

As to the Veteran's reported flare ups of pain and swelling upon prolonged standing and walking and on the weekends, pain and swelling is expressly contemplated by the 20 percent rating criteria for pes planus.  To the extent the record shows that the Veteran has limited range of motion for the left ankle and painful, he is separately rated for limitation of motion of the ankle and that rating is not on appeal.  
The Board similarly does not find that the Veteran is entitled to a higher rating under DC 5284 for foot injury.  The 2016 VA examiner adequately found that the Veteran's plantar fasciitis with heel spur was a moderate injury in light of the presenting symptomatology.  There is no evidence otherwise to show that it should be characterized as a severe foot injury.

In sum, the Board concludes that the symptoms due to the Veteran's left foot plantar fasciitis, heel spur, and pes planus more nearly approximate the 20 percent rating criteria under DC 5276, but no higher under either DC 5276 or DC 5284.  In addition, the Board has considered other potentially applicable provisions that could yield a rating higher than 20 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has not been diagnosed with claw foot, or malunion or nonunion of the tarsal or metatarsal bones, therefore DCs 5278 and 5283 are not applicable in this case. The Veteran's symptoms are adequately considered within DC 5276 such that a separate evaluation under DC 5284, the only other potentially applicable diagnostic code, would constitute impermissible pyramiding. 38 C.F.R. § 4.71a, DC 5276-5284 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's left foot plantar fasciitis with heel spur and pes planus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, the evidence does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's symptoms of marked deformity, pain on use and manipulation, swelling, and difficulty with prolonged standing and walking due to such symptoms are contemplated by the rating schedule, which is predicated on the degree of functional impairment that results from such symptoms.  As such, referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating higher than 20 percent for left foot plantar fasciitis with heel spur and pes planus is denied.


REMAND

With regard to the Veteran's increased rating claims for his service-connected left hip disabilities, remand is required to secure an adequate examination report.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was afforded VA orthopedic examinations in 2008, 2014, 2016.  Unfortunately, those examination reports do not comment on pain in active and passive motion, and in non-weight bearing.  The record does not otherwise contain sufficient information in the absence of those findings to allow the Board to make an informed adjudication.  Thus, remand for a new examination is required.

Lastly, on remand appropriate efforts should be made to identify and obtain any outstanding and relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his  representative.  

2.  Then, provide the Veteran with an appropriate examination to determine the severity of the service-connected degenerative arthritis of the left hip with thigh impairment and pain as well as the service-connected degenerative arthritis of the left hip with limitation of flexion.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examination report must include all findings necessary to rate the disability, The examiner must comment upon any left hip pain upon active motion, passive motion, weight-bearing, and nonweight-bearing. The examiner must attempt to obtain the same measurements in the opposite limb (right hip). If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Finally, readjudicate the claims remaining on appeal-entitlement to an initial rating higher than 10 percent for service-connected degenerative arthritis of the left hip with thigh impairment and pain as well as entitlement to an initial compensable rating for service-connected degenerative arthritis of the left hip with limitation of flexion.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


